Title: From George Washington to Patrick Henry, 27 December 1777
From: Washington, George
To: Henry, Patrick

 

Sir
Valley Forge Decr 27th 1777.

On Wednesday I had the Honor to receive Your Letter of the 9th Instant. I have directed a Compleat state of the Virginia Troops to be made, which if done and I expect it will, I will transmit by the Next post. From it you will be able to discover the amount of the Whole—their deficiency—How many Men of the Old Regiments have reinlisted &c.
I do not recollect ever to have heard, that Genl Stephen was employed, or that he had interested himself to reinlist the Troops before the receipt of your Favor. But However this may have been, It is evident, his success, was not very great or by any means equal to what his Letter of the 12th of April professes. This you will readily conclude from an Inspection of the Return, especially when you are informed that most, if not every Man reinlisted, have been engaged within the course of a few weeks past by the exertions of their Genl & Other Officers in consequence of my Orders. As an Inducement to this desireable end, the Officers were authorized to promise a Furlough to such as would reengage till March, and I hoped the measure would have been attended with more happy effects than it has been. I really do not know what plans will be most likely to succeed for filling your Battallions or those of the other States. It is an object of infinite—indeed of the last importance, and must be effected if possible. All the difficulties we are now involved in are the result of the fatal—ruinous policy of temporary & short Inlistments.
In several of my late Letters I addressed you on the distresses of the Troops for want of Cloathing. Your ready exertions to releive them have given me the highest satisfaction. At the same time, knowing how exceedingly the service has been injured—How great the sufferings and loss of Men through this want, I can not but hope that every measure will be pursued that circumstances will admit, to keep them supplied from time to time. No pains no efforts can be too great for this purpose. The Articles of Shoes—Stockings & Blankets demand the most particular attention, as the expenditure of ’em from the Operations & common accidents of War we find to be greater, than of any Other Articles. I assure you, Sir, it is not easy to give you a just and accurate idea of the sufferings of the Troops at large. Were they to be minutely detailed, the Relation so unexpected—so contrary to the common opinion of people distant from the Army, would scarcely be thought credible. I fear I shall wound your feelings by telling you that a Feild Return on the 23d Inst. had in Camp not less than 2898 Men unfit for duty by reason of their being bare foot & otherwise naked—Besides these, there are many Others detained at the Hospitals & in

Farmers Houses for the same causes. I will no longer dwell upon the Melancholy subject, being firmly convinced, that your views and most studious care will be employed to render the situation of the Troops—both Officers & privates, comfortable in future. If the several States direct their attention to this indispensably essential Object, as I trust they will, I have the most sanguine hopes, that their supplies with those immediately imported by Congress themselves, will be equal to every demand.
